DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure switch (S) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the pressure switch (S) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operation time" in line 5 of the original claim set.   There is insufficient antecedent basis for this limitation in the claim. Based on the specification the Office interprets this time to be an instantaneous time, such as from start of a new operation, as opposed to a cumulative amount of time the furnace was running.
Claim 2 recites the limitation "the front end of the inducer" in line 12, page 23 of the original claim set.  There is insufficient antecedent basis for this limitation in the claim. Based on the specification the front end of the inducer is interpreted to be the intake end, as opposed to the output end; clarifying language would remove ambiguity from the claims.
Claim 8 recites the limitation "the capacity for the heating operation" in line 6, page 25 of the original claim set.  There is insufficient antecedent basis for this limitation in the claim. The Office is unsure as to which capacity is being referenced.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  The term “RPM” which appears to an abbreviation for “revolutions per minute”, based on the specification and disclosure, amending the independent claim to include this definition would help to clarify the claim and prevent any misinterpretation of the claims.  Appropriate correction is required.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, below does not disclose the method of controlling a furnace’s inducer motor’s RPM  with the ranges of time and RPM reduction disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hugghins et al. (US 2009/0044794) and Abraham et al. (US 2002/0052713).
Regarding claim 1, Hugghins (H) discloses an RPM control method for an inducer for a gas furnace (10, Figure 1) that induces a flow of combustion gas produced in a burner (16) from a heat exchanger (14, [0015]) to an exhaust pipe (25), the RPM control method comprising: (a) initiating a heating operation for the gas furnace (40, Figure 3, [0021]);  detecting whether a pressure switch is turned OFF (46, Figure 3); and if the pressure switch is detected as turned OFF, increasing the RPM of the inducer by a first value (48, Figure 3, [0021]). Hugghins does not disclose determining whether the operation time during which the heating operation is performed is equal to or longer than a first time period and if it is determined that the operation time is equal to or longer than the first time period, detecting whether a pressure switch is turned OFF.
However, Abraham (A) discloses a warm air heater (Abstract) that controls and inducer fan ([0030]) determining whether the operation time during which the heating operation is performed is equal to or longer than a first time period and if it is determined that the operation time is equal to or longer than the first time period, detecting whether a pressure switch is turned OFF (Figure 2, step-Has the pressure switch proving time elapsed?). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to introduce a delay period to allow the blower to reach a stabilized state in order to ensure that the pressure switch can get an accurate pressure.
Regarding claim 2, Hugghins (H), as modified, discloses the RPM control method of claim 1, wherein the pressure switch is turned ON (i.e. OPEN) if the pressure at the front end of the inducer is equal to or lower than a predetermined value and turned OFF if the pressure at the front end of the inducer exceeds the predetermined value (H- [0016]).  As a clarification the pressure switch is disclosed to be suitable disposed in the flow path, which would include aft upstream of the inducer input.
Regarding claim 8, Hugghins (H), as modified, discloses the RPM control method of claim 2, wherein the pressure switch comprises a plurality of pressure switches  (H-32a,,b,c) with different predetermined values (H-Low, Med., High, Figure 3), and the step  comprises:  detecting the capacity for the heating operation; and determining whether a pressure switch corresponding to the heating operation capacity, among the plurality of pressure switches, is turned OFF (H-Figure 3, step 46). 
Regarding claim 9, Hugghins (H), as modified, discloses the  RPM control method of claim 8, wherein the plurality of pressure switches (H-32a,,b,c)  comprise a low-pressure switch with a first predetermined value, a mid-pressure switch with a second predetermined value lower than the first predetermined value, and a high-pressure switch with a third predetermined value lower than the second predetermined value, and the step (H-Low, Med., High, Figure 3), comprises determining whether the low-pressure switch is turned OFF (H-Figure 3, step 42) if the heating operation capacity is within a first capacity range, determining whether the mid-pressure switch is turned OFF (H-Figure 3, step 46) if the heating operation capacity is within a second capacity range greater than the first capacity range, and determining whether the high-pressure switch is turned OFF if the heating operation capacity is within a third capacity range greater than the second capacity range (H-[0024], i.e. establishing suitable pressures for each firing rate).
 Claims 3- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hugghins et al. (US 2009/0044794), Abraham et al. (US 2002/0052713), and Thompson et al. (US 4,703,747).
Regarding claim 3, Hugghins (H), as modified, discloses the RPM control method of claim 2,  but not that if the pressure switch is detected as turned ON, determining whether the operation time is equal to or longer than a second time period which is longer than the first time period; and  if it is determined that the operation time is equal to or longer than the second time period, decreasing the RPM of the inducer by a second value. 
However, Thomson discloses a furnace controller (Abstract) wherein  if the pressure switch is  (e) detected as turned ON, (Figure 3, @RPM 2) determining whether the operation time is equal to or longer than a second time period  (Time @ RPM 4) which is longer than the first time period (Time @ RPM 2); and (f)  if it is determined that the operation time is equal to or longer than the second time period, decreasing the RPM of the inducer by a second value (RPM 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to reduce the inducer speed at a point when the heat exchanger was fully heated in order to control the room’s temperature without modulation of the burner.
Regarding claim 4, Hugghins (H), as modified, discloses the RPM control method of claim 3, wherein, if it is determined that the operation time is shorter than the first time period in the step (b) (A- [0030]) or that the operation time is shorter than the second time period in the step (e) (Figure 3, @RPM 2), the flow returns to the step (a). (H-40, Figure 3, [0021]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762